          Case 2:19-cv-04831-DJH Document 33 Filed 11/26/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Harvest Enterprises Incorporated,                  No. CV-19-04831-PHX-DJH
10                   Plaintiff,                         ORDER
11   v.
12   Elevele LLC, et al.,
13                   Defendants.
14
15             The Court having reviewed the parties' Stipulation to Dismiss without Prejudice
16   (Doc. 32), filed on November 22, 2019,
17             IT IS ORDERED approving the Stipulation (Doc. 32) and dismissing this action
18   in its entirety, without prejudice, each party to bear its own attorneys’ fees and costs.
19             IT IS FURTHER ORDERED directing the Clerk of Court to terminate this
20   action.
21             Dated this 26th day of November, 2019.
22
23
                                                    Honorable Diane J. Humetewa
24                                                  United States District Judge
25
26
27
28
